Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed November 17th, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejections of the previous Office Action has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Bolinger on December 16th, 2021 with Client approval on December 17th, 2021.

The application has been amended as follows: 
1. (Currently Amended): A method for fully automatic evaluation of a human embryo, comprising: 
obtaining an image of the embryo representing a specific time point in the development of the embryo; 
generating, from the image of the embryo, a plurality of values representing a morphology of the embryo at a neural network trained on a set of images of embryos representing the specific time 
evaluating the plurality of values representing the morphology of the embryo at an expert system to provide an output class of the plurality of output classes, each of the plurality of output classes representing one of a current quality of the embryo, a future quality of the embryo, a likelihood that implantation of the embryo will be successful, and a likelihood that implantation of the embryo will result in a live birth.
21. (canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Claims require that an image of an embryo at a specific time point in development be evaluated based on the morphology of the embryo by a neural network trained with images of other embryos at the specific time point. Such claim limitation is neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Relevant prior art regarding automated evaluation of embryo are either not fully automated, requiring clinician or physician feedback, or require the use of time-lapse/time-series image data in order to evaluate the embryo. Furthermore, neural networks in the prior art are trained on these time-lapse/time-series images rather than singular specified points in time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668